J-S04027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOVAN LANCE BRADLEY                        :
                                               :
                       Appellant               :   No. 1336 MDA 2018

          Appeal from the Judgment of Sentence Entered July 13, 2018
              In the Court of Common Pleas of Lancaster County
             Criminal Division at No(s): CP-36-CR-0003022-2017


BEFORE:      SHOGAN, J., OTT, J., and STEVENS, P.J.E.

MEMORANDUM BY OTT, J.:                                   FILED APRIL 23, 2019

        Jovan Lance Bradley appeals from the judgment of sentence imposed

on July 13, 2018, in the Court of Common Pleas of Lancaster County, following

the entry of a negotiated no contest plea of 2 to 4 years’ incarceration on the

charges of possession of marijuana,1 possession of drug paraphernalia,2 traffic

control devices,3 firearms not to be carried without a license,4 and prohibited


____________________________________________


   Former Justice specially assigned to the Superior Court.

1   35 P.S. § 780-113(a)(31).

2   35 P.S. § 780-113(a)(32).

3   75 Pa.C.S.A. § 3112(a)(3)(i).

4   18 Pa.C.S.A. § 6106(a)(1).
J-S04027-19


offensive weapon.5 On August 9, 2018, despite having counsel, Bradley filed

a pro se notice of appeal,6 stating that he only wished to appeal issues related

to the denial of his pre-trial motion to suppress.7 Notice of Appeal, 8/09/2018.

Contemporaneous with this appeal, appointed counsel has filed an Anders

brief along with a motion to withdraw as counsel. After a thorough review of

the submissions by the parties,8 relevant law, and the certified record, we

affirm and grant counsel’s petition to withdraw.

        Counsel has filed an Anders brief, explaining there are no meritorious

issues. Therefore, we proceed “to make a full examination of the proceedings

and make an independent judgment to decide whether the appeal is in fact

wholly frivolous.” Commonwealth v. Flowers, 113 A.3d 1246, 1248 (Pa.

Super. 2015) (quotations and citation omitted). In so doing, we review not

only the issues identified by appointed counsel in the Anders brief, but

examine all of the proceedings to “make certain that appointed counsel has

not overlooked the existence of potentially non-frivolous issues.” Id. at 1249

(footnote omitted).


____________________________________________


5   18 Pa.C.S.A. § 908(a).

6 We note that, in Commonwealth v. Williams, 151 A.3d 621 (Pa. Super.
2016), a panel of this Court held that we are required to docket and honor pro
se notices of appeal filed by represented criminal defendants.

7   Counsel filed a notice of appeal on Bradley’s behalf on August 13, 2018.

8On December 28, 2018, the Commonwealth filed a letter stating that it would
not submit a brief in this case.

                                           -2-
J-S04027-19


       We begin by noting,

       The standard of review when an Anders/McClendon brief has
       been presented is as follows:

              To be permitted to withdraw pursuant to Anders,
              counsel must: (1) petition the court for leave to
              withdraw stating that after making a conscientious
              examination of the record it has been determined that
              the appeal would be frivolous; (2) file a brief referring
              to anything that might arguably support the appeal,
              but which does not resemble a “no merit” letter or
              amicus curiae brief; and (3) furnish a copy of the brief
              to the defendant and advise him of his right to retain
              new counsel or raise any additional points that he
              deems worthy of the court’s attention.

       If these requirements are met, the Court may then evaluate the
       record to determine whether the appeal is frivolous.

Commonwealth v. McBride, 957 A.2d 752, 756-757 (Pa. Super. 2016)

(citations omitted).

       Here, counsel has complied with the technical requirements of

Anders/McClendon.9 Accordingly, we proceed.             In the Anders/McClendon

brief, counsel discusses the issue Bradley sought to raise in his pro se notice

of appeal: that the trial court erred in denying his motion to suppress; as well

as the voluntariness of his no contest plea, and the legality of his sentence.

       We agree with counsel that Bradley cannot challenge the trial court’s

ruling on his motion to suppress.          Our law “makes clear that by entering a



____________________________________________


9 In the trial court, counsel filed a statement of intent to file an
Anders/McClendon brief in compliance with Pennsylvania Rule of Appellate
Procedure 1925(c)(4).

                                           -3-
J-S04027-19


[no contest] plea, the defendant waives his right to challenge on direct appeal

all nonjurisdictional defects except the legality of the sentence and the validity

of the plea.”    Commonwealth v. Lincoln, 72 A.3d 606, 609 (Pa. Super.

2013), appeal denied, 87 A.3d 319 (Pa. 2014). Thus, because Bradley cannot

challenge any issues relating to his motion to suppress, raising them on appeal

would be wholly frivolous.

       Moreover, Bradley waived any challenge to his no contest plea.         The

Lincoln Court reiterated established law that “a defendant wishing to

challenge the voluntariness of a [no contest] plea on direct appeal must either

object during the plea colloquy or file a motion to withdraw the plea within ten

days of sentencing. Pa.R.Crim.P. 720(A)(1), (B)(1)(a)(i). Failure to employ

either measure results in waiver.” Id. at 609-610. Such waiver flows from

application of Pa.R.A.P. 302, which provides that issues not raised in the trial

court are waived for purposes of appeal. Because Bradley did not preserve

any challenge to the voluntariness of his plea, we have nothing to review,

making any claim regarding it frivolous.10

____________________________________________


10In any event, our review of the record shows there is nothing to challenge
as both the written and oral plea colloquies demonstrates that Bradley
understood his rights and the nature of the charges against him. See N.T.
Guilty Plea, 7/13/2018, 3-8; Guilty Plea Colloquy and Post-Sentence Rights,
7/13/2018, at 1-7; Commonwealth v. McCauley, 797 A.2d 920, 924 (Pa.
Super. 2001); see also Pa.R.Crim.P. 590, Comment. Further, “[t]he law does
not require that [Bradley] be pleased with the outcome of his decision to enter
a plea of [no contest]: ‘All that is required is that [his] decision to plead [no
contest] be knowingly, voluntarily and intelligently made.’” Commonwealth



                                           -4-
J-S04027-19


       We have reviewed Bradley’s sentence and found that any challenges to

its legality would also be frivolous.11 Thus, because the certified record amply

demonstrates there are no meritorious issues on direct appeal, we affirm the

judgment of sentence. Additionally, we grant counsel’s motion to withdraw

from representation.

       Judgment of sentence affirmed. Motion to withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/23/2019




____________________________________________


v. Yager, 685 A.2d 1000, 1004 (Pa. Super. 1996) (en banc), appeal denied,
701 A.2d 577 (Pa. 1997) (citation omitted). Here, Bradley has not shown that
his decision to enter the plea was involuntary.

11There was no penalty imposed on the charges of possession of marijuana
and possession of drug paraphernalia. On the motor vehicle violation, the trial
court imposed the statutorily mandated fine of $25. On the charge of firearms
not to be carried without a license, the court sentenced Bradley to 2-4 years’
imprisonment, plus a fine of $100, well below the statutory maximum. See
18 Pa.C.S.A. §§ 1103(3) and 6106(a)(1). On the final count of offensive
weapons, the court sentenced him to a concurrent sentence of 1-2 years,
again, well under the statutory maximum. See 18 Pa.C.S.A. § 1104(1) and
908(a); see also N.T. Guilty Plea, 7/13/2018, at 6-7.

                                           -5-
J-S04027-19




              -6-